Mb. Justice G-aby. I entirely concur in the opinion of Judge Shepard. I write only to protest against the doctrine of the cases commented upon, that a court should be presumed to have jurisdiction because it says that it has it, when, if it ever did have jurisdiction, the manner of acquiring it was of record, and there is no record existing. A decree in chancery granting relief is erroneous, unless the facts on which it is based, or evidence to prove them, sufficient to justify the decree, are in the record. The opinion of the chancellor as to conclusions is not accepted. Why should it be as to whether a party has been duly served, when it don’t appear that he was served at all ? Randall v. Songer, 16 Ill. 27.